DETAILED ACTION
Receipt of Arguments/Remarks filed on March 17 2022 is acknowledged. Claims 7, 10 and 15 were/stand cancelled. Claims 16-18 were added.  Claims 1, 3 and 12 were amended. Claims 1-6, 8-9, 11-14 and 16-18 are pending. Claims 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11 2021. Claims 1-3, 5-6, 8-9, 11-13 and 16-18 are directed to the elected invention.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
	The amendments filed March 17 2022 have overcome the objection of claim 3.  The claim is not grammatically correct.  
The amendments filed March 17 2022 have overcome the rejection of claim 12 under 35 USC 112b.  The narrow language has been removed from the claim and placed in a new dependent claim. 


New and Modified Rejections Necessitated by the Amendments Filed March 17 2022


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 16 introduces new matter as the claims recite the limitation: "*wherein the patient is characterized by a high CD8+/CD4+ ratio”. There is no support in the specification for this limitation. Firstly, page 6 of the instant specification states CD4/CD8 ratio (see lines 20-22) which is the exact opposite of the claims.  Furthermore, no + are associated with this ratio.  Secondly, this section of the specification just states that the patient is selected from a group that has this CD4/CD8 ratio.  Therefore, the claim limitation of patient is characterized by a high CD8+/CD4+ ratio was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. 
Claim 17 introduces new matter as the claims recite the limitation: "said patient is characterized by diabetes mellitus type II”. There is no support in the specification for this limitation. The limitation of:  "diabetes mellitus type II" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses the patient is comprised and that term means it could have additional co-morbidities such as diabetes but does not describe the instantly claimed limitation.  Specifically, no distinction between type I or type II diabetes (or any other form of diabetes) is actually indicated.  Additionally, this recitation is only in relation to compromised patients but claim 17 does not depend from claim 8 but instead depends from claim 1.  
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high CD8+/CD4+ T cell ratio” in claim 16 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification on page 6 indicates that method may include the selection of an appropriate patient group via TEMRA-CD8 or CD4/CD8 ratio but does not indicate the scope of the term high (assuming this section is referring to the same ratio).  Thus, the metes and bounds of the claim is unclear.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB No. 20150164853, cited on PTO Form 1449) in view of Donato et al. (European Journal of vascular and endovascular surgery, 2007),  Mayerhoefer et al. (Clinical Journal of Sports Medicine, 2008) and Nurden et al. (Frontiers in Bioscience, 2008).
Applicant Claims
	The instant application claims a method for treating a musculoskeletal injury or preventing a delayed healing or non-healing of a musculoskeletal injury, comprising: administering an initial dose of a compound by local delivery to a patient not before 24 hours and not longer than 6 or 7 days after said musculoskeletal injury wherein said compound is a regulator of the pro-inflammatory response capable of - upregulating regulatory T cells and/or M2-macrophages; and/or - downregulating the biological activity of effector CD8+ cells.  The elected compound is iloprost
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kumar et al. is directed to prostacyclin compositions for regulation of fracture repair and bone formation.  Claimed is a method for treating and enhancing fracture repair and bone formation comprising providing an implant at a fracture site (i.e. locally) to enhance fracture repair and bone formation wherein the implant has a prostacyclin coating comprising a prostacyclin compound disposed in a polymer (claim 1).  The polymer includes fibrin (claim 7).  A variety of administration forms are taught (paragraph 0059).  Prostacyclin compounds include prostacyclin derivatives, prostacyclin analogues, etc. (paragraph 0041).  Extended release of the prostacyclin is claimed (claim 6).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Kumar et al. teaches a prostacyclin compound, Kumar et al. does not expressly teach iloprost.  However, this deficiency is cured by Mayerhoefer et al.
	Mayerhoefer et al. is directed to MRI-demonstrated outcome of subchondral stress fractures (SSF) of the knee after treatment with iloprost or tramadol.  Iloprost is a vasoactive prostacyclin analogue.  It is taught that iloprost has been recommended for the management of painful bone marrow edema of different joints (page 358, right column).  MR imagining was performed one day before the start of treatment, after 3 months and then again after 1 year (page 360).  It was hypothesized that because of the presence of repair tissue directly adjacent to the fracture line, the vasoactive effects of Iloprost might accelerate the healing process of SSF.  It was observed there was a trend for better or faster healing of SSF after Iloprost treatment (page 361).  
	Donato et al. is directed to acute limb ischemia in elderly patients.  Iloprost is a synthetic prostacyclin analogue (page 194). Iloprost was administered the first day after surgery for 4-7 days (page 195, left column).  Iloprost is known to interfere with many of the mechanisms involved in the inflammatory response and systemic damage following ischemia and reperfusion (page 196).  Iloprost as an adjuvant to surgery significantly reduced the combined incidence of death and amputation (page 197).
	While Kumar et al. suggests the polymer can be fibrin, Kumar et al. does not exemplify its use.  However, this deficiency is cured by Nurden et al.
	Nurden et al. is directed to platelets and wound healing.  It is taught that fibrin is an important participant in wound healing.  The outcome of healing is influenced by fibrin structure at the wound site (page 3537, last paragraph).  Fibrin glue is a biomaterial with hemostatic and adhesive properties (page 3538, section 8).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al., Donato et al., Mayerhoefer et al. and Nurden et al. and utilize fibrin and iloprost in a method of treating bone fractures (i.e. a muscoskeletal injury).  One skilled in the art would have been motivated to utilize fibrin as it is a specific polymer taught by Kumar et al.  Additionally, fibrin is an important participant in wound healing and fibrin glue is hemostatic and adhesive as taught by Nurden et al.  One skilled in the art would have been motivated to utilize iloprost as it is a prostacyclin analogue as taught by Donato et al. and Mayerhoefer et al.  Since Kumar et al. teaches the prostacyclin includes prostacyclin analogues, there is a reasonable expectation of success.  Additionally, Iloprost is taught as being useful for the treatment of BME (bone marrow edema) but also in fractures of the knee by Mayerhoefer et al. as well as providing for a reduction in the incidence of death and amputation as taught by Donato et al.  Thus, one skilled in the art would have been motivated to utilize this prostacyclin analogue for these added benefits.
	Regarding the time of administration, firstly both Donato et al. and Mayerhoefer et al. teaches administration of iloprost the day after surgery.  Donato et al. teaches administration from 4 to 7 days.  Kumar et al. teaches extended release of the prostacyclin.  Since fracture repair is desirable, it would have been obvious to one of ordinary skill in the art to manipulate the time of administration in order to determine the optimal treatment regimen to treat the patients fracture.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  The treatment period is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding claim 8, administration to elderly patients is suggested.  This patient population falls within the definition of compromised listed in the instant specification (see page 3).  
	Regarding claims 11 and 13, Kumar et al. suggests both injection and implantation.  Kumar et al. also claims the prostacyclin is disposed in a polymer reading on the instantly claimed embedded in a polymer.  

Claims 1-3, 5-6, 8-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of Donato et al.,  Mayerhoefer et al. and Nurden et al. as applied to claims 1-3, 5-6, 8-9, 11-13 and 18 and in further view of Duda et al. (USPGPUB No. 20150010924).

Applicant Claims
	The instant application claims wherein said patient is characterized by a high CD8+/CD4+ T cell ratio.  The instant application claims wherein said patient is characterized by diabetes mellitus type II.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kumar et al., Donato et al. Mayerhoefer et al. and Nurden et al. are set forth above. Kumar et al. claims a method for treating and enhancing fracture repair and bone formation comprising providing an implant at a fracture site (i.e. locally) to enhance fracture repair and bone formation wherein the implant has a prostacyclin coating comprising a prostacyclin compound disposed in a polymer.  Donato et al. recognizes that Iloprost as an adjuvant to surgery significantly reduced the combined incidence of death and amputation. Mayerhoefer et al. teaches it was observed there was a trend for better or faster healing of SSF after Iloprost treatment.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Kumar et al. teaches enhancing fracture repair, Kumar et al. does not expressly teach administration to a patient characterized by a CD8/CD4 T cell ratio or diabetes.  However, this deficiency is cured by Duda et al.  
	Duda et al. is directed to CD8 T cell subsets as markers for the prediction of delayed fracture healing.  The method includes determining the frequency of a CD8CD4 subpopulation of cells in a sample (claim 4).  Fracture healing is a process with sequential, overlapping stages and results in restoration of bone tissue.  Under certain risk factors, however, such as severe fractures, old age, steroid therapy or diabetes, this process can be delayed or even incomplete with poor long-term outcome and a high socio-economic impact (paragraph 0002).  It is taught that delayed healing patients showed a persistent higher CD8/CD4 percentage in the CD3 T cell over all time points compared to the normal healing patients (example 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Kumar et al., Donato et al. Mayerhoefer et al.,  Nurden et al. and Duda et al. and administer fibrin and iloprost in a method of treating bone fractures in patients with certain risk factors such as diabetes or higher CD8/CD4 percentages.  Since these patients have delayed healing and iloprost enhances fracture repair and results in faster healing as taught by Kumar et al. and Mayerhoefer et al., it would have been obvious to administer the combination of fibrin and iloprost to treat these fractures as a faster rate with a reasonable expectation of success.  


Response to Arguments
Applicants’ arguments filed March 17 2022 have been fully considered but they are not persuasive. 
Applicants argue that the standard for determining obviousness is that there is predictability and motivation to combine those elements.  It is argued that there is no element of predictability.  It is argued that a critical aspect of the claimed invention is the regimen of the administration, specifically that the compound is not administered to the subject before 24 hrs of the injury and not longer than 6 or 7 days afterward.  It is argued that Kumar teaches a device to promote bone healing over an extended period which is up to 6 months.  This is in contrast to the claimed invention which on page 6 discusses the time-sensitive nature of the instant invention.  Nothing in Kumar suggests a time-sensitive method.  There is nothing in the cited references that describe how the administration of the claimed compounds influences the immune response, delay healing and silent to the achievement of an immune switch.  
Regarding applicants’ arguments firstly, obviousness does not require absolute predictability, however, at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  NOTE: MPEP 2143.02.  Here, applicants merely argue that there isn’t predictability.  The examiner cannot agree.  The cited prior art suggest administration of the same fibrin and prostacyclin (i.e. Iloprost) to the same patient population and in the same manner.   Secondly, the only method step is administering an initial dose of a compound by local delivery to a patient not before 24 hours and not longer than 6 or 7 days.  This is suggested by the prior art.  While Kumar does teach release of the prostacyclin compound over less than 6 months, the examiner cannot agree that this recitation distinguishes the instant claims from the cited prior art.  Firstly, less than 6 months overlaps with the instantly claimed 6 or 7 days.  Secondly, extended or delayed release is defined as release of the active ingredient over 1 day and about 1, 2, 4, 6 or even 8 weeks (see paragraph 0039 of Kumar).  Thus, time periods (i.e. 1 day or 1 week) expressly indicated by Kumar read on the instantly claimed not longer than 6 or 7 days.  This teachings in combination with the teachings of Donato et al. which teaches administration of Iloprost after the first day of surgery for 4 to 7 days would suggest the claimed administration time.  While Applicants point to page 6 of the instant specification, the examiner cannot agree that this section of the specification establishes the unexpectedness or criticality of the claimed time frame.  With regards to the 6 or 7 days, the instant specification states that treatment doesn’t have to be continued for more than 7 days because longer treatments do not improve healing outcomes.  This doesn’t mean longer time frames won’t work, just that longer time frames don’t necessarily improve the outcome.  With regards to the 24 hrs, the specification just states that treatment must not take place early after the injury, usually within 24 h.  This does not establish the criticality of this time frame.  The cited prior art all teach the benefits of the administration of iloprost in healing bone fractures.  Determining the optimal time frame for administration is not a patentable modification.   The recitation “wherein said compound is a regulator of the pro-inflammatory response capable of - upregulating regulatory T cells and/or M2-macrophages; and/or - downregulating the biological activity of effector CD8+ cells” is merely reciting the result of the administration step.  None of applicants’ arguments establish how the instantly claimed administering results in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616